Citation Nr: 1631893	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of in-service Agent Orange exposure or as secondary to service-connected diabetes, coronary artery disease (CAD), and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing before the undersigned in November 2011.  A transcript is of record. 

The Board remanded this case in November 2015 for further development including VA treatment records and new examinations and opinions.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for hypertension and claim for entitlement to TDIU must be remanded for further development to ensure that they are afforded every consideration. 

VA examinations were provided in January 2016 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the opinion provided in the January 2016 examination report is not sufficient to make an informed decision on this claim, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The January 2016 examiner noted that the Veteran had elevated blood pressure on separation in 1969.  She opined that elevated blood pressure on one occasion could not serve as the basis for a diagnosis of hypertension.  She further relied on the fact that medical records from 1992 that did not show a diagnosis with hypertension to reach the conclusion that the Veteran's hypertension was less likely than not to have been present while he was in service, because he was diagnosed with hypertension several years after separation.  

The foregoing medical opinion is not adequate to an informed decision.  The January 2016 VA opinion turns on the fact that the Veteran was not diagnosed or treated for hypertension in service.  However, the examiner did not address or opine on the relationship between the Veteran's in-service Agent Orange exposure and his hypertension.  Accordingly, the Board finds that the VA examiner's opinion is not adequate to make an informed decision on this claim.  See Barr, 21 Vet. App. at 312.  On remand, a new VA opinion should be obtained.  

Additionally, as entitlement to TDIU is based on an evaluation of all service-connected disabilities and service connection for hypertension is still under evaluation, the issues are intertwined and the Veteran's claim for entitlement to TDIU must be deferred pending the outcome of his claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Madison, Wisconsin VAMC.

2.  Then, return the file to the physician who rendered the January 2016 VA opinion regarding hypertension for a supplemental opinion.  If that physician is not available, or cannot provide an opinion without undue delay, the opinion may be provided by a different clinician.  The claims file must be made available to the clinician for review.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his exposure to herbicides in Vietnam, to include Agent Orange.  

In providing this opinion, the examiner should indicate his/her consideration of the 2007 conclusion of the National  Academy of Sciences (NAS) that found limited or suggestive evidence of an association between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

If the examiner's opinion is negative, he/she may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the examiner must opine as to whether or not there is a direct relationship between the Veteran's hypertension and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner. 

The examiner's opinion must be supported by a complete explanation.  

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




